EATON, O.H., Jr., Associate Judge.
This is an appeal from a summary judgment entered in a negligence case. The complaint alleges that appellant was injured when he inhaled fumes from broken bottles of formaldehyde while unloading an enclosed semitrailer. Genuine issues of material fact exist concerning causation, including whether or not the formaldehyde was properly packaged and whether or not the warnings on the packages were adequate. The fact that the packages were loaded in apparent good order is not dispositive of these issues. Entry of summary judgment was error. Felix v. Hoffmann-LaRoche, Inc., 540 So.2d 102 (Fla.1989); Gibson v. Avis Rent-A-Car System, Inc., 386 So.2d 520 (Fla.1980).
The summary judgment is reversed and this case is remanded for further proceedings.
REVERSED and REMANDED.
DANIEL, C.J., and GOSHORN, J., concur.